Case 5:19-cv-00122-RWS-CMC Document 36 Filed 08/04/21 Page 1 of 2 PageID #: 128



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

 OCHAI XAVIER KIRK,                                 §
                                                    §
                Plaintiff,                          §   CIVIL ACTION NO. 5:19-CV-00122-RWS-CMC
                                                    §
 v.                                                 §
                                                    §
 OFFICER HILL, ET AL.,                              §
                                                    §
                Defendants.                         §
                                                    §

                                               ORDER

       Plaintiff Ochai X. Kirk, proceeding pro se, filed the above-styled and numbered civil action

complaining of alleged violations of his constitutional rights. The Court referred this matter to the

Honorable Caroline Craven, United States Magistrate Judge, for consideration in accordance with 28

U.S.C. § 636.

       Defendants answered the lawsuit and filed a motion for summary judgment based on Kirk’s

failure to exhaust administrative remedies (Docket No. 31). After review of the pleadings and

summary judgment evidence, the Magistrate Judge issued a Report (Docket No. 33) recommending

the motion for summary judgment be granted and the lawsuit dismissed.

       The Court has received and considered the Report and Recommendation of the Magistrate

Judge, along with the record and the pleadings. Kirk acknowledged receipt of the Report and

Recommendation on June 17, 2021 (Docket No. 35). No objections have been filed by the parties.

Because no objections to the Magistrate Judge’s report have been filed, neither party is entitled to de

novo review by the District Judge of those findings, conclusions and recommendations, and except

upon grounds of plain error, they are barred from appellate review of the unobjected-to factual
Case 5:19-cv-00122-RWS-CMC Document 36 Filed 08/04/21 Page 2 of 2 PageID #: 129



findings and legal conclusions accepted and adopted by the District Court. 28 U.S.C § 636(b)(1)(C);

Douglass v. United Services Automobile Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and agrees
      .
with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the

district court to give to the magistrate’s proposed findings of fact and recommendations ‘such weight

as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting Mathews v.

Weber, 23 U.S. 261, 275 (1976)).       Accordingly, the Court hereby ADOPTS the Report and

Recommendation of the United States Magistrate Judge as the findings and conclusions of this Court.

The above-styled civil action is therefore DISMISSED WITHOUT PREJUDICE for failure to

exhaust administrative remedies.

        So ORDERED and SIGNED this 4th day of August, 2021.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
